260 Ga. 302 (1990)
392 S.E.2d 886
ADCOCK
v.
THE STATE.
S90G0781.
Supreme Court of Georgia.
Decided July 5, 1990.
Cook & Palmour, Bobby Lee Cook, Vaughan & Tilley, David N. Vaughan, Jr., Velma C. Tilley, for appellant.
Darrell E. Wilson, District Attorney, Mickey R. Thacker, Assistant District Attorney, for appellee.
PER CURIAM.
We granted certiorari to the Court of Appeals to consider the following holding: "When a mistake of fact is not the sole defense, as it was not here, it is not error to refuse to charge." Adcock v. State, 194 Ga. App. 627 (391 SE2d 438) (1990).
We affirm the Court of Appeals' affirmance of the conviction, but we disapprove the holding that the charge concerning mistake of fact was not required. We therefore disapprove Abelman v. State, 185 Ga. App. 278, 279 (2) (363 SE2d 764) (1987), and Carswell v. State, 171 Ga. App. 455, 460 (5) (320 SE2d 249) (1984).
Judgment affirmed. All the Justices concur.